        Case
         Case1:17-cr-00061-LAP
              1:17-cr-00061-LAP Document
                                 Document258-3 Filed03/25/21
                                          261 Filed  03/24/21 Page
                                                               Page11ofof66




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     AMENDED PRELIMINARY
               - v. -                                      ORDER OF FORFEITURE AS TO
                                                     :     SPECIFIC PROPERTY/
ANDREW DAVENPORT,                                          MONEY JUDGMENT
                                                     :
                        Defendant.                         S1 17 Cr. 61 (LAP)
                                                     :
----------------------------------                   x

               WHEREAS, on or about August 30, 2017, ANDREW DAVENPORT, (the

“Defendant”) and another, was charged in a four-count Superseding Indictment, S1 17 Cr. 61

(LAP) (the “Indictment”), with honest services wire fraud conspiracy, in violation of Title 18,

United States Code, Section 1349 (Count One); with honest services wire fraud, in violation of

Title 18, United States Code, Sections 1343, 1346, and 2 (Count Two); with travel act conspiracy,

in violation of Title 18, United States Code, Section 371 (Count Three); and with money

laundering conspiracy, in violation of Title 18, United States Code, Section 1956(h) (Count Four);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One

through Three, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property,

real and personal, which constitutes or is derived from proceeds traceable to the commission of

the offenses charged in Counts One through Three of the Indictment;

               WHEREAS, the Indictment also included a forfeiture allegation as to Count Four,

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section 982(a)(1),

of any and all property, real and personal, involved in the commission of the offense charged in

Count Four of the Indictment, or any property traceable to such property;
        Case
         Case1:17-cr-00061-LAP
              1:17-cr-00061-LAP Document
                                 Document258-3 Filed03/25/21
                                          261 Filed  03/24/21 Page
                                                               Page22ofof66




              WHEREAS, on or about May 22, 2018, following a jury trial, the Defendant was

found guilty of Counts One through Four of the Indictment;

              WHEREAS, the Government asserts that $9,703,995.33 in United States currency

represents the amount of proceeds traceable to the commission of the offenses charged in Counts

One through Three of the Indictment that the Defendant personally obtained and the amount of

property involved in the commission of the offense charged in Count Four of the Indictment;

              WHEREAS, the Government seeks the entry of a money judgment in the amount

of $9,703,995.33 in United States currency representing the amount of proceeds traceable to the

offenses charged in Counts One through Three of the Indictment that the Defendant personally

obtained and property involved in the offense charged in Count Four of the Indictment, for which

the Defendant is jointly and severally liable with co-defendant Gary Tanner, to the extent a

forfeiture money judgment is entered against Gary Tanner in this case;

              WHEREAS, the Government further seeks the forfeiture of all of the Defendant’s

right, title and interest in the following, which constitutes proceeds traceable to the offenses

charged in Counts One through Three of the Indictment that the Defendant personally obtained,

and property involved in the offense charged in Count Four of the Indictment:

              a. Any and all assets on deposit in Wells Fargo Advisors Account 2249-1994 and

                  Command Account 888392953, held in the name of “Andrew J. Davenport”;

              b. Any and all assets on deposit in RBC Capital Markets Account 316-75901, held

                  in the name of Andrew Davenport;

              c. Any and all assets on deposit in UBS Account PY 30391, held in the name of

                  Andrew and Kristin Davenport;
         Case
          Case1:17-cr-00061-LAP
               1:17-cr-00061-LAP Document
                                  Document258-3 Filed03/25/21
                                           261 Filed  03/24/21 Page
                                                                Page33ofof66




                d. Any and all assets on deposit in UBS Account PY 30390, held in the name of

                     Andrew and Kristin Davenport; and

                e. The real property and appurtenances known and described as 190 Golf House

                     Road, Haverford, Pennsylvania, 19041,

(a through e, collectively the “Specific Property”);

                WHEREAS, the Court finds that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One through Three of the

Indictment that the Defendant personally obtained and the property involved in the offense charged

in Count Four cannot be located upon the exercise of due diligence, with the exception of the

Specific Property; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

        NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

                1.       As a result of the offenses charged in Counts One through Four of the

Indictment, to which the Defendant was found guilty, a money judgment in the amount of

$9,703,995.33 in United States currency (the “Money Judgment”), representing the amount of

proceeds traceable to the offenses charged in Counts One through Three of the Indictment that the

Defendant personally obtained and property involved in the offense charged in Count Four of the

Indictment, for which the Defendant is jointly and severally liable with co-defendant Gary Tanner
        Case
         Case1:17-cr-00061-LAP
              1:17-cr-00061-LAP Document
                                 Document258-3 Filed03/25/21
                                          261 Filed  03/24/21 Page
                                                               Page44ofof66




to the extent a forfeiture money judgment is entered against Gary Tanner in this case, shall be

entered against the Defendant.

               2.      As a result of the offenses charged in Counts One through Four of the

Indictment, to which the Defendant was found guilty, all of the Defendant’s right, title and interest

in the Specific Property is hereby forfeited to the United States for disposition in accordance with

the law, subject to the provisions of Title 21, United States Code, Section 853.

               3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Amended Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to

the Defendant, ANDREW DAVENPORT, and shall be deemed part of the sentence of the

Defendant, and shall be included in the judgment of conviction therewith.

               4.      The Specific Property shall be applied toward the satisfaction of the Money

Judgment.

               5.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Marshals Service, and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.

               6.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               7.      Upon entry of this Amended Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.
        Case
         Case1:17-cr-00061-LAP
              1:17-cr-00061-LAP Document
                                 Document258-3 Filed03/25/21
                                          261 Filed  03/24/21 Page
                                                               Page55ofof66




                8.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                9.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                10.     Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                11.     Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the
        Case
         Case1:17-cr-00061-LAP
              1:17-cr-00061-LAP Document
                                 Document258-3 Filed03/25/21
                                          261 Filed  03/24/21 Page
                                                               Page66ofof66




United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

               12.    Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               13.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               14.    The Court shall retain jurisdiction to enforce this Amended Preliminary

Order of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary,

pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

               15.    The Clerk of the Court shall forward three certified copies of this Amended

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.


SO ORDERED:

          ______________________
          ________
                ________
                 _     ___
                         _________                          March 25, 2021
HONORABLE LORETTA A   A. PRESKA                             DATE
UNITED STATES SENIOR DISTRICT JUDGE
